DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner attempted to contact the applicant to discuss and examiner amendment and left a voice mail for applicant’s counsel.  No return call was received after several days.  Accordingly the applicant has been searched and examined. Grounds of rejection are below set forth.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are drafted as comprising thereby permitting the presence of additional compositional components.  MPEP 2111.   The claims recite various parts by weight but do not recite the total parts by weight as such it is unclear what ratios and percentages of each compositional component is actually required.  
The examiner notes that for purposes of examination:  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (emphasis added by examiner) See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamszad, Adams, Hussain, Miatt (WO2017/019654) as evidenced by or alternatively in view of Bera et al (US 2010/0286414) and further in view of CN 1618799A
Regarding Claims 1 and 4-6:
Shamszad, Adams, Hussain, Miatt (WO2017/019654) discloses a lubricant composition comprising overlapping ranges of the instantly claimed compositional components as follows:
Base oil in amounts such as 70-95 wt. % [0024-0038][0109]
 an antioxidant 0.01 to 5 wt.% [0096] including hindered phenolic antioxidants [0095] [0104] antioxidants of hindered phenol include 4-methyl-2,6-di-tert-butylphenol [0156] (i.e. butylhydroxytoluene)[0202] 
Viscosity index modifiers such as polymethacrylates and polyolefins including those that are commercially available in amounts such as 0.1 to 12 wt.% [0093-0094] a viscosity modifier such as an ethylene propylene copolymer [0110] 
additional additives such as 
Foam inhibitors such as polysiloxane and ethylene oxide propylene oxide polymers  [0101] and dimethyl silixane [0207] in amounts such as 0.001 to 0.012 wt.% [0207\][00217]
Extreme pressure agents such as phosphite [0102] and Anti wear additives including phosphites [0072] in amounts such as 0.01 to 6 wt.% [0078] such as dibutyl phosphite [0112] 
Pour point depressants such as poly alpha olefins, poly acrylates [0103] polymethacrylates [0209] in amounts such as 0 to 1.3 wt.% (Table 5 p62)
Thickener such as copper phthalocyanine [0145] in amounts of 1 to 50 wt.% [0148] 
Dispersants such as succinate esters [0043-0044] in amounts such as 0.05 to 10 wt.% [0055] 
Rust inhibitors such as salts of succinic acid and half esters of alkenyl succinic acids [0188] (i.e. alkenyl succinate) in amounts such as 0.05 to 4 wt.% [0189] where the dispersant is formed from hydrocarbyl acylating agent and polyhydric aliphatic alcohol such as pentaerythritol including those made as in US 3381022 and Bera et al US 20100286414 [0044] 
Bera et al (US 2010/0286414) teaches a soot dispersant and lubricating oil of a high molecular weight ashless dispersant of a poly isobutylene dispersant [0046] [0052-0053] functionalized with pentaerythritol [0064] and dispersants of 

The base oils include natural and synthetic oils and mixtures thereof [0024]  PAO [0032] as well as polyol esters such as Priolube 3970 [0030] (i.e. tri methylol propane ester)

The composition may further comprises additional performance additives [0152] 
The composition may comprises anti wear agents of metal salts of phosphorus acid and dihydrocarbyl phosphorodithioic acid where the hydrocarbyl groups include 3- to 12 carbons [0076] including copper salts [0075-00076] in amounts such as 0.01 to 6 wt.% [0078]  
The compositor may comprise thickeners such as copper phthalocyanine [0145] in amounts such as 1 to 50 wt.% [0149] antioxidants including oil soluble coper compounds [0095] un amounts of 0.01 to 5 wt.% [0096] over based detergents [0262] of metal salts such as copper [0263] in amounts of the detergent of 0.7 to 5 wt.% [0265] 

    PNG
    media_image1.png
    348
    905
    media_image1.png
    Greyscale

Shamszad does not expressly disclose the anti wear additive to be in the form of a nanoparticle; however
CN 1618799A discloses a metal copper nanoparticle of a thiophosphate which is an antiwear additive for lubricating oil improving antiwear and load bearing properties (Abstract) 

    PNG
    media_image2.png
    194
    764
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to use the anti wear additive of the copper thio phosphate in the form of a nanoparticle in Shamszad as taught by CN 1618799A as it will afford improved anti wear and load bearing properties to the composition of Shamszad.  Further since Shamszad expressly contemplates a copper dialkyl dithiophosphate additive doing so amounts to nothing more than use of a known compound (the copper nano dithiophosphate) in a known environment (lubricating composition) to achieve an expected results (anti wear).
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (emphasis added by examiner)
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shamszad, Adams, Hussain, Miatt (WO2017/019654) as evidenced by or alternatively in view of Bera et al (US 2010/0286414) and further in view of CN 1618799A as applied to claims 1 and 4-6 above further evidenced by CAS # 91050-89-4, Priolube 370, Priolube 3970, Fatty acids C8-10 triesters with trimethylolpropane (chemblink.com) and further in view of Culpon Jr. (US 5,151,205)
Regarding Claims 2-3
Modified Shamszad, Adams, Hussain, Miatt (WO2017/019654) discloses the limitations above set forth.
Shamszad discloses the base oils include natural and synthetic oils and mixtures thereof [0024]  PAO [0032] as well as polyol esters such as Priolube 3970 [0030] (i.e. trimethylolpropane ester)

    PNG
    media_image3.png
    531
    721
    media_image3.png
    Greyscale

CAS # 91050-89-4, Priolube 370, Priolube 3970, Fatty acids C8-10 triesters with trimethylolpropane (chemblink.com)
	The composition is suitable for use in driveline devices [0123] and in gears [0253] 
Shamszad does not expressly disclose the kinematic viscosity of the PAO or the amount of the Priolube; however,
Culpon Jr. (US 5,151,205) discloses a lubricating composition for chain and gear mechanisms comprising PAO base oil and an ester oil solublizer (Abstract) having kinematic viscosity at 100°C of 4 to 100 Cst (C1 L60-65) The base oil is in an amount such as 74.2% (Table 1) and the solubilizer trimethylol ester is in amounts such as 5 to 30 wt.% (See claims 1-2 of the reference)(overlapping the claimed ranges of the instant claims as to quantity and viscosity).   The composition further comprises antioxidants such as phenolic (Claim 7 reference and extreme pressure anti wear additives (Claim 11 of reference) The composition lubricates uniformly over metal surfaces to protect from rust oxidant and protect from wear at high temperatures (C1 L40-50) 

See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (emphasis added by examiner)
Conclusion
The references do not render obvious to one of ordinary skill in the art at the time of filing the invention the instantly claimed process of making the claimed lubricant.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 accompanying this office action.  For example:
Kenbeck et al (US 6,462,001) discloses a lubricating formulation such as a gear oil (Claim 1 reference) comprising a complex ester of a trimethylolpropanes (See claim 3 reference) and a PAO with a kv or 4-10 at 100C or 6 or 8 (See claim 12 of reference)  The oil includes 5-45 pbw the trimethylolpropane complex ester, 5-45 pbw ester and 5-60 pbw PAO and 4-15 pbw additives for a total of 100 pbw.  The base oil then being 5-
CN 104449949A discloses a lubricating composition comprising lubrication oil, graphene based  nanoparticle an antioxidant, a viscosity index improver, a dispersant, an antifoam agent and other additives, an anti-rust agent, a pour point depressant, a viscosity increaser, a detergent and demulsifier and graphene based nano zero valent copper(Abstract) The nanoparticle is 50-100nm (Summary of invention)  The composition comprises one or more of alkyl hydroxyl benzene oxidation inhibitor, organic copper salt oxidation inhibitor in amount of 0.2 wt.% to 1 wt.% (See claim 4 reference) Comprises dimethyl silicone oil, acrylate alkyl acrylate copolymer 0.01 wt.-0.09 wt.% (Claim 7 reference) One or more rust preventive, pour point depressant, tackifier, purification agent, emulsion splitter 1-10 wt.% (Claim 8) The base oil includes mineral base oil synthetic base oil and vegetable base oil of 70-94.49 wt.% (Claim 9 reference) The oil, oxidation inhibitor, VI improver, dispersion agent, foam and other limit are stirred with base oil, ultrasound 10-60 minutes (Claim 10 reference) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMELA H WEISS/Primary Examiner, Art Unit 1796